 


109 HR 1383 IH:  Homeland Security Strategy Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1383 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the President to transmit to the Congress each year a comprehensive report on the national homeland security strategy of the United States. 
 
 
1.Short titleThis Act may be cited as the  Homeland Security Strategy Act of 2005. 
2.Annual homeland security report 
(a)Transmittal to the Congress 
(1)RequirementThe President shall transmit to the Congress each year a comprehensive report (in this Act referred to as a homeland security strategy report) on the homeland security strategy of the United States.  
(2)Date of annual transmittalThe homeland security strategy report for any year shall be transmitted on the date on which the President submits to the Congress the budget for the next fiscal year under section 1105 of title 31, United States Code. 
(3)Transmittal by new presidentNot later than 150 days after the date on which a new President takes office, the President shall transmit to the Congress a homeland security strategy report under this section. That report shall be in addition to the report for that year transmitted at the time specified in paragraph (2). 
(b)ContentsEach homeland security strategy report shall set forth the homeland security strategy of the United States and shall include a comprehensive description and discussion of the following: 
(1)The worldwide interests, goals, and objectives of the United States that are vital to the national homeland security of the United States. 
(2)The foreign policy, worldwide commitments, and national defense, economic, diplomatic, and information capabilities of the United States necessary to deter aggression and to implement the homeland security strategy of the United States. 
(3)The proposed short-term and long-term uses of the political, economic, military, intelligence, diplomatic, information, and other elements of the national power of the United States to protect or promote the interests and achieve the goals and objectives referred to in paragraph (1). 
(4)The adequacy of the capabilities of the United States to carry out the homeland security strategy of the United States, including an evaluation of the balance among the capabilities of all elements of the national power of the United States to support the implementation of the homeland security strategy of the United States. 
(5)Such other information as may be necessary to help inform the Congress on matters relating to the homeland security strategy of the United States. 
(c)Classified and unclassified formEach homeland security strategy report shall be transmitted in both a classified and an unclassified form. 
3.Quadrennial homeland security review 
(a)Review requiredThe Secretary of Homeland Security shall every four years, during the second year following a year evenly divisible by four, conduct a comprehensive examination (in this Act referred to as the quadrennial homeland security review) of the homeland security strategy of the United States, force structure, resources, threat assessment, infrastructure, budget plan, and other elements of the homeland security program and policies of the United States with a view toward determining and expressing the homeland security strategy of the United States and establishing a homeland security program for the next 20 years. Each such quadrennial homeland security review shall be conducted in consultation with the Director of National Intelligence. 
(b)Conduct of reviewEach quadrennial homeland security review shall be conducted so as— 
(1)to delineate the homeland security strategy of the United States for the next 4 years;  
(2)to define sufficient force structure, capabilities, infrastructure, intelligence resources, budget plan, and other elements of the homeland security program of the United States that would be required to execute successfully the full range of missions called for in the homeland security strategy of the United States; and  
(3)to identify— 
(A)the budget plan that would be required to provide sufficient resources to execute successfully the full range of missions called for in the homeland security strategy of the United States at a low-to-moderate level of risk, and 
(B)any additional resources required to achieve such a level of risk. 
(c)Assessment of riskThe Secretary of Homeland Security shall carry out an assessment of risk for purposes of subsection (b) in consultation with the Director of National Intelligence and other key Federal, State, and local homeland security partners. The assessment shall define the nature and magnitude of the political, strategic, intelligence, and military risks associated with executing the missions called for under the homeland security strategy of the United States. 
(d)Submission of report to the congressional committeesThe Secretary of Homeland Security shall submit a report on each quadrennial homeland security review to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. The report shall be submitted in the year following the year in which the review is conducted, but not later than the date on which the President submits the budget for the next fiscal year to the Congress under section 1105 (a) of title 31, United States Code. The report shall include such items as are determined by the Commission established by subsection (e). 
(e)National Commission on Quadrennial Homeland Security Reviews 
(1)EstablishmentThere is established the National Commission on Quadrennial Homeland Security Reviews (in this Act referred to as the Commission).  
(2)MembershipThe Commission shall be composed of 10 members, of whom— 
(A)1 member shall be appointed by the President, who shall serve as chairman of the Commission; 
(B)1 member shall be appointed by the minority leader of the Senate, in consultation with the minority leader of the House of Representatives, who shall serve as vice chairman of the Commission;  
(C)2 members shall be appointed by the majority leader of the Senate; 
(D)2 members shall be appointed by the minority leader of the Senate; 
(E)2 members shall be appointed by the majority leader of the House of Representatives; and 
(F)2 members shall be appointed by the minority leader of the House of Representatives. 
(3)Qualifications; initial meeting 
(A)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. 
(B)Other qualificationsIt is the sense of the Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, law, public administration, intelligence gathering and analysis, commerce (including transportation matters), and foreign affairs. 
(C)Deadline for appointmentAll members of the Commission shall be appointed on or before December 31, 2005. 
(D)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable. 
(4)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, and shall be filled in the same manner in which the original appointment was made. 
(5)Functions of CommissionThe functions of the Commission are to— 
(A)recommend a comprehensive list of items to be included by the Secretary of Homeland Security in quadrennial homeland security reviews under subsection (d); and   
(B)submit to the President and the Congress such reports as are required by this section containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing all appropriate procedures, rules, and regulations necessary to implement such recommendations. 
(6)Powers of commission 
(A)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this section— 
(i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission or such designated subcommittee or designated member may determine advisable; and 
(ii)subject to subparagraphs (A) and (B) of paragraph (7) require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents as the Commission or such designated subcommittee or designated member may determine advisable. 
(B)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act. 
(C)Information from Federal agencies 
(i)In generalThe Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this section. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission. 
(ii)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(D)Assistance from Federal agencies 
(i)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions. 
(ii)Other departments and agenciesIn addition to the assistance prescribed in clause (i), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(E)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(F)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
(7)Subpoenas 
(A)IssuanceA subpoena may be issued under this subsection only— 
(i)by the agreement of the chairman and the vice chairman of the Commission; or 
(ii)by the affirmative vote of 6 members of the Commission. 
(B)SignatureSubject to subparagraph (A), subpoenas issued under this subsection may be issued only under the signature of the chairman or any member designated by a majority of the Commission, and may be served only by a person designated by the chairman or by a member designated by a majority of the Commission. 
(C)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subparagraph (A), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this paragraph, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(8)Nonapplicability of Federal Advisory Committee Act 
(A)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(B)Public meetings and release of public versions of reportsThe Commission shall— 
(i)hold public hearings and meetings to the extent appropriate; and 
(ii)release public versions of the reports required under this section. 
(C)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. 
(9)Staff of commission 
(A)In general 
(i)Appointment and compensationThe chairman, in consultation with the vice chairman, and in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this clause may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(ii)Personnel as Federal employees 
(I)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(II)Members of commissionSubparagraph (a) shall not be construed to apply to members of the Commission. 
(B)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(C)Consultant servicesThe Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(10)Compensation and travel expenses 
(A)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. 
(B)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
(11)Security clearances for commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this section without the appropriate security clearances. 
(12)Reports of commission; termination 
(A)Interim reportsThe Commission may submit to the President and the Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(B)Final reportNot later than June 30, 2006, the Commission shall submit to the President and the Congress a final report containing such findings, conclusions, and recommendations for items to be included in the quadrennial security review as have been agreed to by a majority of Commission members. 
(C)Termination 
(i)In generalThe Commission, and all the authorities of this subsection, shall terminate 30 days after the date on which the final report is submitted under subparagraph (B). 
(ii)Administrative activities before terminationThe Commission may use the 30-day period referred to in clause (i) for the purpose of concluding its activities, including providing testimony to committees of the Congress concerning its reports and disseminating the final report. 
(13)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Commission $3,000,000. 
 
